      Case 1-18-42302-ess             Doc 69       Filed 03/07/21    Entered 03/07/21 20:31:57




UNITED STATES BANKRUPTCY COURT                                             DOH: 03/30/21
EASTERN DISTRICT OF NEW YORK                                         Time of Hearing : 10:30 AM
---------------------------------------------------------X   Case No. 18-42302
In Re,
         John R. M. Wilson

                           Debtor.
---------------------------------------------------------X

NOTICE OF MOTION FOR FIRST AND THE FINAL APPLICATION OF DAHIYA LAW OFFICES, LLC
AS ATTORNEY FOR THE DEBTOR OF COMPENSATION FOR PROFESSIONAL SERVICES RENDERER
            FROM APRIL 25, 2018 TO AND INCLUDING MARCH 7, 2021

BEFORE THE HONORABLE ELIZABETH S. STONG,
UNITED STATES BANKRUPTCY JUDGE:

        Please take notice that Dahiya Law Offices, LLC (DLO) shall move the United States

Bankruptcy Court, Eastern District of New York for an application for payment of professional

fees (the “Application”) pursuant to sections 330(a) and § 503(b)(2)of title 11 of the United States

Code (the “Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), and Rule 2016-1 of the Local Bankruptcy Rules for the Eastern District of

New York (the “Local Rules”), performed by DLO as attorney for John R.M. Wilson (Wilson),

the debtor, for the period commencing ‘April 25, 2018 through and including March 7, 2021 (the

“Compensation Period”).

        A Hearing has been scheduled in this matter on March 30, 2021 at 10:30 am before the

presiding Judge, Honorable Elizabeth S. Stong in the United States Bankruptcy Court located at

271 Cadman Plaza East, Brooklyn, New York. All responses be filed at least a week in advance

of the return date of this motion.

        Dated: March 7, 2021
             New York NY                                                       /s/karamvirdahiya
                                                                            Dahiya Law Offices, LLC
                                                                            75 Maiden Lane Suite 506
                                                                           New York New York 10038
                                                                                    Tel: 212 766 8000



                                                                                                   1
     Case 1-18-42302-ess      Doc 69   Filed 03/07/21   Entered 03/07/21 20:31:57




Notice to:
John R.M Wilson
1656 Park Place
Brooklyn, NY 11233


Via Email
Marianne DeRosa
Standing Chapter 13 Trustee
100 Jericho Quadrangle
Suite 127
Jericho, NY 11753
(516) 622-1340
Fax : (516) 622-1347
Email: Derosa@ch13mdr.com




                                                                                    2
      Case 1-18-42302-ess             Doc 69       Filed 03/07/21    Entered 03/07/21 20:31:57




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------X   Case No. 18-42302
In Re,
         John R. M. Wilson

                           Debtor.
---------------------------------------------------------X

 FIRST AND THE FINAL APPLICATION OF DAHIYA LAW OFFICES, LLC AS ATTORNEY FOR THE
  DEBTOR OF COMPENSATION FOR PROFESSIONAL SERVICES RENDERED FROM APRIL 25,
                      2018 TO AND INCLUDING MARCH 7, 2021

TO THE HONORABLE ELIZABETH S. STONG,
UNITED STATES BANKRUPTCY JUDGE:

        Dahiya Law Offices, LLC (DLO), hereby submits its first and the final application (the

“Application”) pursuant to sections 330(a) and 503 of title 11 of the United States Code (the

“Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), and Rule 2016-1 of the Local Bankruptcy Rules for the Eastern District of New York

(the “Local Rules”), for interim allowance of compensation for professional services performed

by DLO as attorney for John R.M. Wilson (Wilson), the debtor, for the period commencing ‘April

25, 2018 through and including March 7, 2021 (the “Compensation Period”), and for

reimbursement of its actual and necessary expenses incurred during the Compensation Period, and

respectfully represents:

Your Honor,

             “This Circuit's opinion is that the district court has a “responsibility to
             protect its own officers in such matters as fee disputes.” Cluett, Peabody &
             Co. v. CPC Acquisition Co., 863 F.2d 251, 256 (2d Cir.1988).”

Itar-Tass Russian News Agency v. Russian Kurier, Inc., 140 F.3d 442, 444 (2nd Cir. 1998). Indeed,

this categorical declaration is the very first sentence of that opinion, which only highlights our

Circuit’s unequivocal position -we are the officers of this court and we need to paid for the service.




                                                                                                    1
     Case 1-18-42302-ess         Doc 69     Filed 03/07/21     Entered 03/07/21 20:31:57




Respectfully Your Honor, we need our application be entertained and awarded prior to the

closure/dismissal of this case. We brought value to the estate and the debtor.

                                           Background

       1.      Around March 2005, Deslyn Johnson bought her home, 1656 Park Place, Brooklyn

New York (Real Property). However, owing to financial difficulties could not afford the payments,

thus had to refinance the property. Since her brother, Johnson had a steady job and a good credit

history, she had her house refinanced through his name. After the refinancing, it was Ms. Johnson

who continued to make the regular mortgage payment on the property.

       2.      Once again around 2012, Ms. Johnson was trying to get a loan modification with

Wells Fargo. She has been trying for a long time. The property was put into foreclosure at the

Kings County Supreme Court. Even at the Supreme Court, the modification attempts were made.

And she was not successful. For one reason or the other the bank kept denying and kept asking her

for the same papers which she kept supplying. The judgment of foreclosure was announced. And

an auction date was fixed. Ms. Johnson ran from pillar to post. She contacted Oumrow Singh

around February 2018 and he trapped her. She took her brother John Wilson, the plaintiff to him

and he convinced that they will have to transfer the property to his corporation to save it. And he

will clean the debt by having the bank give more time to pay back. It was all false.

       3.      On 21st February 2018, the plaintiff debtor along with his sister went to Oumrow

Singh office at 199 Nassau Road in Long Island and signed on the papers which were already

prepared by Oumrow Singh. Sabrina Singh, Oumrow’s wife notarized it. Mr. Singh had stated that

if the property is not transferred to his corporation, the plaintiff and his sister would lose

everything. The plaintiff and sister signed the deed to ASCB, the corporation owned by Oumrow

Singh and his wife.




                                                                                                 2
      Case 1-18-42302-ess        Doc 69     Filed 03/07/21     Entered 03/07/21 20:31:57




        4.     Ms. Desylyn Johnson was panicking. After the signing of the deed, she kept calling

Umrow Singh for the progress on loan negotiation. He kept telling her that all is OK and they will

have the house back very soon. However, Ms. Johnson was convinced that no loan modification

was done as the property was scheduled to be sold on April 26, 2018. The plaintiff immediately

filed the instant Chapter 13 bankruptcy to protect their property interest. Ms. Johnson personally

went to the Kings County Supreme Court to find out the status of auction. The property was not

listed for sale, as the undersigned had informed the bank’s counsel about the bankruptcy filing.

        5.     Umrow Singh did not give a penny for this transfer of deed to either the plaintiff or

his sister.

        6.     Plaintiff and his sister now understand that they fell prey to the “bustling”

foreclosure rescue scam business set up by the defendants. Typically, in these scams, the

“foreclosure rescue specialist” uses offers of refinancing to trick the homeowner into signing over

her deed. The original homeowner is then evicted.

        7.     Since the Real Property was transferred, a lawsuit had to be commenced and thus

we prepared and commenced an adversary proceeding on May 21, 2018. On September 9, 2020,

this Court entered a judgment in favor of the John Wilson the Debtor.

        8.     This Fee Application relates to the adversary proceeding and most of the time

entries pertains to the same. Not all hours spent on this case are billed. The undersigned met Ms.

Johnson numerous times and spent hours with her—we did not bill her for talking with her.

                                           Jurisdiction

        9.     The Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157

and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper before the

Court pursuant to 28 U.S.C. §§ 1408 and 1409.




                                                                                                   3
      Case 1-18-42302-ess        Doc 69     Filed 03/07/21      Entered 03/07/21 20:31:57




                                         Relief Requested

       10.      By this Motion, the undersigned request entry of an order, pursuant to sections

105(a) and 330 of the Bankruptcy Code awarding DLO professional fees of $95,480. A proposed

form of order is attached hereto as Exhibit A (the “Proposed Order).

                                    Basis for Relief Requested

       11.     The foregoing professional services performed by DLO were necessary and

appropriate to further the administration of the Debtors’ case and the adversary proceeding. The

professional services performed by DLO were in the best interests of the Debtor and his estate.

Compensation for such services as requested is commensurate with the complexity, importance,

compressed timeframe and nature of the issues and tasks involved. The professional services were

performed expeditiously and efficiently and the only delay in this case was owing to delays caused

by the non-responsive defendants. The Real Property has been brought been wrested from

unlawful hands of Oumrow Singh, the defendant.

       12.     Under Chapter 13, attorney's fees are allowed pursuant to § 330(a) as an

administrative expense described in § 503(b)(2). With the enactment of § 330, "Congress intended

to provide adequate compensation, on a par with that available in other areas of practice, to attract

competent counsel to the bankruptcy specialty.” In re Commercial Consortium of California, 135

B.R. 120, 126 (Bankr. C.D. Cal. 1991).

       13.     This case was about bringing the property back the Real Property to the estate—

thus maximizing the value of the estate and benefiting the debtor and his family substantially. 11

U.S.C. § 330(a)(4)(B). Section 330(a)(4)(B) permits such compensation to a debtor’s attorney

based on the “consideration of the benefit and necessity of such services to the debtor.” It is

undeniable that winning the Real Property title back to the debtor.



                                                                                                   4
      Case 1-18-42302-ess         Doc 69     Filed 03/07/21     Entered 03/07/21 20:31:57




        14.      Section 330 provides that a Court may award a professional employed under

section 327 of the Bankruptcy Code “reasonable compensation for actual, necessary services

rendered [and] reimbursement for actual, necessary expenses.” 11 U.S.C. § 330(a)(1). There is

also no doubt that DLO “has demonstrated skill and experience in the bankruptcy field,” for

award of the fees requested. 11 U.S.C. § 330(a)(3)(E).

                             Disinterestedness of Dahiya Law Offices, LLC

        15.      Throughout the course of representation, DLO has been “disinterested person”

within the meaning of section 101(14) of the Bankruptcy Code, as required by section 327(a) of

the Bankruptcy Code, and does not hold or represent an interest adverse to the Debtor’s estate and

(b) DLO has no connection to the Debtor, her creditors, or other parties in interest except as an

attorney. Although by its terms 11 U.S.C. §327 does not apply to the retention of professionals in

chapter 13 cases, yet the disinterested factor is being stated here to show that the services rendered

were professionally done so keeping in view the best interest of the estate and the debtor.

        16.      DLO performed the services for which it is seeking compensation on behalf of the

Debtor and their estates, and not on behalf of any creditor, or other entity. DLO had received a

payment of $8500 in this case, said payments made by Ms. Johnson.

                          Fees and Expenses Incurred During Fee Period

   A.         Fees rate

        17.      DLO’s charged hourly rates of $550 are set at a level designed to compensate DLO

fairly for the work of its attorney and paraprofessionals and to cover fixed and routine expenses.

The hourly Reduced rate applied here in this is less than the hourly rates and corresponding rate

structure used by DLO for other restructuring matters, as well as any litigation matters whether in

the bankruptcy or other state or federal court or otherwise, regardless of whether a fee application




                                                                                                    5
       Case 1-18-42302-ess       Doc 69     Filed 03/07/21    Entered 03/07/21 20:31:57




is required. The rates charged are less than what other firms are charging for similar cases—even

their so called “blended rates” are higher than the charges used here. Despite the hourly rate of

$600 DLO reduced its rate to $550 an hour to accommodate the Debtor’s request.           The total

service charges are $95,480.


B.       Fees Incurred During Fee Period.

18.      In the ordinary course of DLO’s practice, DLO maintains computerized records

of the time expended to render the professional services required by the Debtors and their

estates. DLO seeks approval in this Fee Application of all fees and expenses incurred during the

Fee Period on a final basis. The undersigned met the Debtor several times in and out of office for

hours over many days. Also, there were lot of telephonic talks, indeed a lot of these meetings or

telephonic talks are not being billed. Even those unbilled times were spent in discussing and

sharing the legal issues and or the course of case and strategies. The fees incurred herein are:

$95.480. The fees demand is primarily related to the work done on the adversary proceeding.

      C. Expenses Incurred During Fee Period.

19.      In the ordinary course of DLO’s practice DLO maintains a record of expenses incurred in

the rendition of the professional services required by the Debtors and their estates and for which

no reimbursement is sought for now. DLO does not charge any expense for standard duplication

in its office. There were expenses incurred are those related to Pacer, mailing or payment of court

fees., however, DLO is waiving all expenses.

                                   The fees were reasonable


      The Applicable Principles For Determining a Reasonable Award of Fees and
Expenses




                                                                                                 6
        Case 1-18-42302-ess        Doc 69      Filed 03/07/21     Entered 03/07/21 20:31:57




20.       “To make certain that the public is represented by talented and experienced trial counsel,

the remuneration should be both fair and rewarding.” Hicks v. Morgan Stanley & Co., 2005 WL

2757792, at *9 (S.D.N.Y. Oct. 24, 2005). To determine what is “fair and rewarding” remuneration

for attorneys, the Second Circuit has set the “presumptively reasonable fee” standard. Arbor Hill

Concerned Citizens NeighborhoodAss'n v. County of Albany, 522 F.3d 182, 189 (2nd Cir. 2008);

Proctor v. PMR Law Group, 2010 WL 4174723 (W.D.N.Y. Oct. 25, 2010).

                 Using the presumptively reasonable fee standard, the district court
                 must engage in a four-step process: (1) determine the reasonable
                 hourly rate; (2) determine the number of hours reasonably
                 expended; (3) multiply the two to calculate the presumptively
                 reasonable fee; and (4) make any appropriate adjustments to arrive
                 at the final fee award. See Adorno v. Port Authority of New York and
                 New Jersey, 685 F.Supp.2d 507, 511 (S.D.N.Y. 2010); McDow v.
                 Rosado, 657 F.Supp.2d 463, 467 (S.D.N.Y. 2009).

Silver v. Law Offices Howard Lee Schiff, P.C., 2010 WL 5140851 (D. Conn. Dec. 16, 2010). The

relevant factors for an “appropriate adjustment” of the lodestar “include, but are not limited to, the

attorney's customary hourly rate, the complexity and difficulty of the case, the resources required

to prosecute the case effectively (taking account of the resources being marshaled on the other

side), the experience, reputation and ability of the attorneys, and the preclusion of employment by

the attorney due to acceptance of the case,” Brady v. Wal-Mart Stores, Inc., 2010 WL 4392566

(E.D.N.Y. Oct. 29, 2010). 1




1
    The Second Circuit has identified the following non-exclusive factors for this purpose:

                  (1) counsel's time and labor; (2) the litigation's magnitude
                  and complexity; (3) the risk of the litigation; (4) the quality
                  of representation; (5) the requested fee in relation to the
                  settlement; and (6) public policy considerations.

McDaniel v. County of Schenectady, 595 F.3d 411, 423 (2d Cir. 2010) (quoting Goldberger v.
Integrated Res., Inc., 209 F.3d 43, 50 (2d Cir. 2000)).

                                                                                                    7
      Case 1-18-42302-ess        Doc 69     Filed 03/07/21      Entered 03/07/21 20:31:57




21.    The time records posted herein with the time sheet reflects detailed entries. There is no

redaction—there is no reflection of the privileged communication. The information provided in

the time log is not fissured or challenged by opaqueness. While the fee application should be

buttressed by time-records, “counsel is not required to record in great detail how each minute of

[his] time was expended. But at least counsel should identify the general subject matter of his time

expenditures.” Silver, 2010 WL 5140851 (D. Conn. Dec. 16, 2010). Accord, Siracuse v. Program

for the Dev. of Human Potential, 2012 WL 1624291 (E.D.N.Y. Apr. 30, 2012). And that has been

properly recorded. Also, docket entries of the case with the filings reflects the work product. And

the Court is very familiar with the issues and challenges of the case; thus the entries are readily

ascertainable.

                              The Rates Charged Are Reasonable

22.    DLO’s fee rate for this Debtor is $550 an hour. “A reasonable starting point for

determining the hourly rate for purposes of a [presumptively reasonable fee] calculation is the

attorney's customary rate.” Parrish v. Sollecito, 280 F.Supp.2d 145, 169–170

(S.D.N.Y.2003); see also Meriwether v. Coughlin, 727 F.Supp. 823, 831 (S.D.N.Y.1989); Reid v.

State of New York, 584 F.Supp. 461 (S.D.N.Y.1984)

23.    The hourly rates of $550/hr used in making a fee award should be “what a reasonable,

paying client would be willing to pay.” Malletier v. Apex Creative Int'l Corp., 687 F. Supp. 2d

347, 359 (S.D.N.Y. 2010) (citing Arbor Hill). The reasonableness of the rate sought is measured

by the prevailing market rate for lawyers in the district in which the ruling court sits. Polk v. New

York State Dep't of Corr. Serv's., 722 F.2d 23, 25 (2d Cir.1983). Thus, the fee-setting jurisprudence

is meant to “approximate” the “free market.” Arbor Hill, at 184 (“Our fee-setting jurisprudence

has become needlessly confused—it has come untethered from the free market it is meant to




                                                                                                   8
      Case 1-18-42302-ess        Doc 69     Filed 03/07/21     Entered 03/07/21 20:31:57




approximate.”). Hourly rates “are to be calculated according to the prevailing market rates in the

relevant community.” Blum v. Stenson, 465 U.S. 886, 895 (1984). The undersigned was retained

in 2018 and now the billing rate of the DLO is $700 an hour. Further, “[C]urrent rates, rather than

historical rates, should be applied in order to compensate for the delay in payment.” LeBlanc-

Sternberg v. Fletcher, 143 F.3d 748, 764 (2d Cir. 1998). Accord, Reiter v. MTA N.Y. City Transit

Auth., 457 F.3d 224, 232 (2d Cir. 2006); Lochren v. County of Suffolk, 344 F. App'x. 706, 709 (2d

Cir. 2009).

24.    The court is well aware of the fees charged in such cases in the Eastern District of New

York. The court may “rely on [the court's] own knowledge of comparable rates” charged by

lawyers in the community, Morris v. Eversley, 343 F.Supp.2d 234, 245 (S.D.N.Y. 2004) (citing

Ramirez v. New York City Off-Track Betting Corp. ., 1997 WL 160369, at *2 (S.D.N.Y. Apr.3,

1997)), “as well as on evidence submitted by the parties.” Stirrat v Ace Audio/Visual, Inc., 2007

WL 2229993, at *2 (E.D.N.Y. July 31, 2007) (citing Farbotko v. Clinton County of New York, 433

F.3d 204, 209 (2d Cir. 2005)). Accord, Dweck v Amadi, 2012 WL 3020029 (S.D.N.Y. July 6,

2012), report and recommendation adopted, 2012 WL 3024185 (S.D.N.Y. July 24, 2012).

25.    Under these standards, the hourly rates sought are clearly reasonable. The undersigned, a

Harvard Law graduate, with intense academic record, has twenty years of experience in complex

litigation and bankruptcy law in several jurisdictions in the United States and abroad, seeks an

hourly rate of $550. Also, these rates are less than those paid by regular paying clients. See In re

Telik, Inc. Sec. Litig.,576 F. Supp. 2d 570, 589 (S.D.N.Y. 2008) (holding the best indicator of the

“market rate” in the New York are . . . the rates charged by New York firms . . . Viewed in light

of that market barometer, . . . counsel’s rates are entirely reasonable). This Court could take a

“judicial notice of the rates awarded in prior cases and the court's own familiarity with




                                                                                                  9
      Case 1-18-42302-ess        Doc 69     Filed 03/07/21     Entered 03/07/21 20:31:57




the rates prevailing in the district.” Farbotko v. Clinton Cty. of New York, 433 F.3d 204, 209 (2d

Cir. 2005) (citing A.R. ex rel. R.V. v. N.Y. City Dep't of Educ., 407 F.3d 65, 82 (2d Cir.2005) and

Miele v. N.Y. State Teamsters Conference Pension & Ret. Fund, 831 F.2d 407, 409 (2d Cir.1987)).

The undersigned counsel rate, voluntary entered with the Debtor, is less than those charged by the

peers with this level of experience, and even less than the assuaged blended rates of firms. Thus,

“[t]he presumptively reasonable fee boils down to ‘what a reasonable, paying client would be

willing to pay,’ given that such a party wishes ‘to spend the minimum necessary to litigate the case

effectively.’” Simmons v. New York City Transit Auth., 575 F.3d 170, 174 (2d Cir. 2009) (quoting

Arbor Hill, 493 F.3d at 185, 190). The actual billing rate of the undersigned ranges from $550 to

$700 an hour, depending on the complexity of the situation. See Mostly Memories, Inc. v. For Your

Ease Only, Inc., 594 F. Supp. 2d 931, 934 (N.D. Ill. 2009) (“the attorney’s actual billing rate paid

by his client is ‘presumptively appropriate’ to use as the market rate) (quoting Peo Who Care v.

Rockford Bd. of Educ., Sch. Dist. No. 205, 90 F.3d 1307, 1311 (7th Cir. 1996)). This billing rate

subsumes only the attorney’s core time spent on core legal issues and execution thereof. As

suggested, supra, the undersigned has spent days talking, researching etc. about the case, however,

the estate is not being billed for a lot of those times or items. Nor is there billing for the main

chapter 13 case barring the motion to re-impose stay.

                            The Fees Sought is Fair and Reasonable

A. The Time Spent Was Reasonable

26.    The Debtors’ counsel seeks compensation for a total of time exceeding 214 hours spent by

one attorney on the case for the Fees Period. To determine whether the hours should be

compensated, the Court should

               examine the hours expended by counsel and the value of the work
               product of the particular expenditures to the client’s case . . . In



                                                                                                 10
      Case 1-18-42302-ess         Doc 69      Filed 03/07/21      Entered 03/07/21 20:31:57




               making this examination, the district court does not play the role of
               an uninformed arbiter but may look to its own familiarity with the
               case and its experience generally as well as to the evidentiary
               submissions and arguments of the parties.

DiFilippo v. Morizio, 759 F. 2d 231, 235-36 (2nd Cir. 1985). The time spent by the undersigned

counsel is a product of the scrupulously kept contemporaneous, separate, time-records

electronically as well as those compositely put in time records from the marginalia and annotations

of different tasks handled over the period of fees period. “Thus, “where the record is substantial,

it is permissible to file an application in the form of an affidavit, appending in computer printout

form a copy of the relevant portions of the contemporaneous time records.”). Gucci Am., Inc. v.

Rebecca Gold Enterprises, Inc., 89 CIV. 4736 (BN), 1993 WL 88270, at *3 (S.D.N.Y. Mar. 23,

1993). A party seeking fees may transfer information from “contemporaneous records [to] a form

convenient for the Court”—submission of the actual physical records is not required. Lenihan v.

City of New York, 640 F. Supp. 822, 824 (S.D.N.Y. 1986). The ultimate purpose of any submission

is to permit the district court to evaluate whether the hours were “usefully and reasonably

expended.” Lunday v. City of Albany, 42 F.3d 131, 134 (2d Cit. 1994). Also the court is requested

to take judicial notice of the filings in this case. Along with the time records are the filings- “These

records describe with adequate particularity the tasks performed.” Internet Law Library, Inc. v.

Southridge Capital Mgmt. LLC, 2010 WL 3290965 (S.D.N.Y. Aug. 11, 2010).

27.    The undersigned performed those services, “what services a reasonable lawyer or legal

firm would have performed in the same circumstances.” In re Ames Dep't Stores, Inc., 76 F.3d 66,

72 (2d Cir.1996) (citing In re Taxman Clothing Co., 49 F.3d 310, 315 (7th Cir.1995) (Posner,

C.J.)); accord In re Drexel Burnham Lambert Group, Inc., 133 B.R. 13, 23 (Bankr.S.D.N.Y.1991).

Thus we had commenced an adversary proceeding to bring back the property to the debtor. Thus,

the Court is requested to consider “the complexity and difficulty of the case; ... the resources



                                                                                                     11
      Case 1-18-42302-ess        Doc 69     Filed 03/07/21      Entered 03/07/21 20:31:57




required to prosecute the case effectively ..., the timing demands of the case, ... and other returns

(such as reputation, etc.) that an attorney might expect from the representation.” Arbor Hill, 522

F.3d at 184 (citing the factors set forth in Johnson v. Georgia Highway Express, Inc., 488 F.2d

714 (5th Cir.1974).

28.    Congress enacted section 330 of the Bankruptcy Code to liberalize the practice of granting

the allowance of compensation to professionals in bankruptcy cases in order to ensure that

“attorneys be reasonably compensated and that future attorneys not be deterred from taking

bankruptcy cases due to a failure to pay adequate compensation.” In re Ames Dep’t Stores, Inc.,

76 F.3d 66 72 (2d Cir. 1996) (quoting In re UNR Indus., Inc., 986 F.2d 207, 208-09 (7th Cir. 1993)).

                      Time spent on the preparation of Application compensable

29.    The time expended also includes the time spent in this fee application up to the time of

drafting this memo. Colbert v. Furumoto Realty, Inc., 144 F.Supp.2d 251, 262 (S.D.N.Y. 2001)

([P]arty is entitled to reimbursement for the time expended in the preparation of the fee

application.”); Natural Res. Def. Council, Inc. v. Fox, 129 F.Supp.2d 666, 675 (S.D.N.Y. 2001)

(“[T]he fee application is a necessary part of the award of attorney's fees”); LV v. New York City

Dept. of Educ., 700 F. Supp. 2d 510, 526-27 (S.D.N.Y. 2010) (same). Also it is expressly provided

for by the bankruptcy code. “A § 327(a) professional's preparation of a fee application is best

understood as a “servic[e] rendered” to the estate administrator under § 330(a)(1),” Baker Botts

L.L.P. v. ASARCO LLC, 135 S. Ct. 2158, 2167, 192 L. Ed. 2d 208 (2015), thus, “compensable.”

Id. We are not asking for the time entered for these hours now, but reserve the right to demand

the same, if we feel it is necessary to mitigate the damages and if fees request becomes a

contentious matter.




                                                                                                  12
      Case 1-18-42302-ess       Doc 69     Filed 03/07/21     Entered 03/07/21 20:31:57




                                    No Prior Request Made

30.    No prior application for the relief requested has been made to this or any other court.

                                          CONCLUSION

For the foregoing reasons, Counsel respectfully requests that this Court grant the requested award

of $ 95,480.00 towards attorneys’ fees.

Dated: New York NY
       June 19, 2019                                 DAHIYA LAW OFFICES, LLC

                                                                               /S/karamvirdahiya
                                                                       By: Karamvir Dahiya, Esq.
                                                                       75 Maiden Lane Suite 506
                                                                            New York NY 10038
                                                                           Tel: 212 766 800




                                                                                                 13
